tcmemo_2007_77 united_states tax_court william j and lois j dicindio petitioners v commissioner of internal revenue respondent docket no 7029-03l filed date william j and lois j dicindio pro_se donald m brachfeld for respondent memorandum opinion colvin chief_judge respondent sent a notice_of_determination concerning collection action s under section and or to petitioners in which respondent determined that it unless otherwise indicated section references are to the internal_revenue_code as amended was appropriate to sustain collection action with respect to petitioners’ unpaid income taxes for and the years in issue thereafter petitioners timely filed a petition in which they requested our review of respondent’s determination the issue for decision is whether respondent’s determination to reject petitioners’ offer-in-compromise oic and proceed with collection was an abuse_of_discretion we hold that it was not background some of the facts have been stipulated and are so found petitioners are married and resided in edison new jersey at the time the petition was filed respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing to petitioners on date petitioners timely requested a collection_due_process_hearing on date petitioners’ outstanding tax_liability is dollar_figure plus statutory additions petitioners did not challenge the assessments or the underlying tax_liabilities a settlement officer so from respondent’s appeals_office appeals spoke on the telephone with petitioners’ representative on date the so told petitioners’ representative that collection alternatives such as an oic or an installment in the petition petitioners also disputed the collection action for taxable_year no notice_of_determination was issued to petitioners for that year by separate order the court dismissed this case as it relates to taxable_year agreement would not be considered because of petitioners’ poor compliance record respondent issued the notice_of_determination on date sustaining the levy in the petition petitioners alleged errors in the notice_of_determination specifically that appeals failed to give them a fair hearing and that appeals failed to act properly with regard to the collection activity after the petition was filed counsel for respondent requested that appeals discuss collection alternatives with petitioners at a face-to-face hearing petitioner3 and respondent’s so met on date and discussed collection alternatives petitioners submitted an oic on date on date the so sent petitioners a letter requesting that they complete missing items on the form and submit additional information this case was calendared for trial at the date session of this court in new york new york petitioners filed a motion for continuance in which they stated that they would be submitting an oic the court granted the motion the case was then calendared for trial at the session of this court beginning on date petitioners filed another motion for continuance in order to retain counsel the court granted the motion and ordered petitioners to submit an oic to respondent no later than date petitioners filed a status report on references to petitioner are to william j dicindio date stating that they had decided not to submit an oic because they would have no way of paying the debt trial was held on date in new york new york following trial the court ordered petitioners to provide counsel for respondent a complete form_656 offer_in_compromise and an updated form 433-a collection information statement for wage earners and self-employed individuals counsel for respondent received petitioners’ oic on date and sent it to an offer specialist os for consideration in the following months the os requested that petitioners provide additional information by various deadlines petitioners did not meet any of these deadlines in date petitioners requested that the court keep the pending oic open for consideration until date so that petitioner could file his income_tax return the court denied petitioners’ request thereafter respondent returned the pending oic to petitioners and closed their file because petitioners had failed to provide additional information necessary to determine the acceptability of their offer and they failed to verify their compliance with the estimated income_tax requirements for and discussion petitioners contend that respondent’s refusal to consider their offer-in-compromise submitted on date for the years in issue was an abuse_of_discretion we disagree sec_7122 provides that the secretary shall prescribe guidelines for the internal_revenue_service irs to use in determining whether to accept an oic the decision to accept or reject an oic as well as the terms and conditions to which the irs agrees is left to the discretion of the secretary sec_301 c proced admin regs petitioners contend that returning their oic for additional information was arbitrary and capricious we disagree if an offer accepted for processing does not contain sufficient information to permit the irs to evaluate whether the offer should be accepted the irs will request that the taxpayer provide the needed additional information sec_301 d proced admin regs on three separate occasions respondent’s os contacted petitioners to request additional information the os explained that this additional information was necessary to account for discrepancies between petitioners’ form 433-a and the information they had previously submitted petitioners failed to provide the requested information if the taxpayer does not submit the requested information to the irs within a reasonable_time after a request the irs may return the offer to the taxpayer id the decision not to process petitioners’ oic on account of their failure to provide additional information was consistent with the prescribed guidelines and was a reasonable exercise of respondent’s discretion petitioners contend that respondent’s rejection of their oic while a motion for reconsideration was pending before the court was an abuse_of_discretion we disagree the granting of a motion to reconsider rests in the discretion of the court 641_f2d_435 6th cir affg on this issue and revg on other issues 66_tc_962 94_tc_570 87_tc_164 motions to reconsider will not be granted unless unusual circumstances or substantial error is shown estate of halas v commissioner supra pincite vaughn v commissioner supra pincite petitioners submitted their offer-in-compromise to respondent on date however they failed to respond to respondent’s repeated requests for additional information in date petitioners requested an extension until date so that petitioner could file his income_tax return the court was not persuaded that petitioners were entitled to an extension of any deadlines related to respondent’s processing of the oic and denied their motion in the interim respondent rejected petitioners’ oic we have no reason to believe that an extension to august would have changed the disposition of petitioners’ offer-in- compromise the reason for the requested extension was to file petitioner’s income_tax return however the filing of petitioner’s income_tax return was not a requirement of respondent’s acceptance of the offer the os knew that petitioner had requested an extension for filing his taxes the information that the os needed however had to do with additional information to verify and confirm the data on the submitted oic therefore it was not an abuse_of_discretion to reject petitioners’ oic on account of their failure to submit additional information before the court ruled on petitioners’ pending motion for reconsideration we conclude that respondent may proceed with collection of petitioners’ tax_liabilities for and because respondent’s rejection of petitioners’ offer-in-compromise was not an abuse_of_discretion decision will be entered for respondent
